Burch, J.
(dissenting): The airplane company, by reason of its obligation to pay taxes lawfully assessed, its right of occupancy dependent upon the payment thereof, and option to purchase the property, has a special interest in the property which entitles the company to have the controversy determined. The RFC may never have a controversy with the taxing officials or the company if this court determines the controversy now existing between the company and the taxing officials. There is an actual present controversy between such officials and the company. The defendant officials claim the right to tax the property and the company denies such right. (See State, ex rel., v. Grove, 109 Kan. 619, 626, 201 Pac. 82.) Without a judicial decision on the question, the taxing officials cannot reach a binding conclusion that they have the right to tax the property and cannot consent to the contention of the company. Therefore, a controversy exists which is justiciable under the declaratory judgment act. (State, ex rel., v. Kansas City, 110 Kan. 603, 606, 204 Pac. 690.) A judgment in this case .would either affirm or deny an asserted liability and the decision would have a practical effect which probably would be self-operative and certainly would cause a consequential result. Our declaratory judgment act is remedial and must be liberally construed. (G. S. 1935, 60-3132.) See, also, Railroad Bldg., Loan & Savings Assn. v. Grayum, 136 Kan. 418, 15 P. 2d 405, and Coates v. Camp, 161 Kan. 732, 741, 173 P. 2d 266. The uniform act provides that the action may be brought by “persons interested.” While the Kansas act does not specifically declare what parties may bring an action thereunder, our G. S. 1935, 60-3132, supra, refers to “parties interested.” Since the special and substantial property rights which the airplane company has in the property would be affected by a declaratory determination in this case, the company has a real bona fide interest in the subject matter and consequently is a proper “party interested.” The subject matter is the property. The defendant officials ase “parties interested” in the property because they assert the right to tax it. (See 1 C. J. S. 1048, and 16 Am. Jur. 328.) This court should decide the substantive question presented. A majority of the members of this court have not passed on the question whether the taxes were unlawfully assessed. Therefore, it is unnecessary for me to express my opinion thereon.
Wedell and Hoch, JJ., concur in the foregoing dissenting opinion.